PER CURIAM:
A member of the Court in active service having requested a poll on the reconsideration of this cause en banc, and a majority of the judges in active service not having voted in favor of it, rehearing en banc is DENIED.
In dissenting statements from the court’s refusal to consider this case en banc, two of our brothers have expressed concern about the ramifications of the panel opinion. With great respect for their views but shocked at their misinterpretations, we file this statement in hope of assisting others involved.
Specifically, the panel assigned this matter did not:
a. Forbid a state from providing quality éducation.
b. Decree that the aim of public education is to confer a diploma and not to educate.
c. Find that black children were not ready for quality education.
d. Order any educational requirements (high or low) for a state school system.
e. Inject itself in any way in the curriculum of the state school system.
f. Suggest that black students be treated differently from white students.
To suggest that the panel opinion has somehow found a constitutional right to a diploma in the absence of an education is to play word games which we feel are both inappropriate and unfounded. Apparently our dissenting brothers would approve of “social promotions” coupled with a denial of a diploma as complying with the legal requirements of equal educational opportunities within a unitary school system. Even *1080more distressing is the assumption inherent in the language of the dissents that the black students involved here had not attended class and satisfactorily passed all examinations given in those courses prescribed as necessary for the receipt of a diploma.
What the record in this case clearly establishes and what the panel of this court did hold includes:
a. That a diploma has a unique value in the market place. *
b. That the State of Florida requires attendance in school between certain ages.
c. That the State of Florida has established a public school system.
d. That if certain attendance requirements are met and if specified courses of study are satisfactorily completed (passed) —a diploma will be awarded.
e. That mutual expectations are thus created between the state and the students.
f. That if a student complies with the established requirements and if he or she has satisfactorily passed these required courses of study, there is a property right in the expectation of a diploma.
g. That if a state is going to impose as a condition for receipt of a diploma a functional literacy test over and above whatever tests, examinations or grading requirements exist for specific single classes (world history, business mathematics, etc.), that test must be a fair test of material presented within those required courses of study.
h. That the State of Florida is to be commended for its concern over the quality of the education being furnished by its public school system.
i. That the State of Florida may utilize a functional literacy examination for both remedial purposes and as a condition for the awarding of a diploma.
To suggest that the State of Florida has allowed, or that the panel approved, the awarding of a diploma to any child who had received no learning is to misread both the record and the court’s opinion.
Before GODBOLD, Chief Judge, and RO-NEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., HENDERSON, HATCHETT, ANDERSON, and THOMAS A. CLARK, Circuit Judges.